Citation Nr: 1626981	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  09-22 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from June 1962 to June 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  While the October 2008 rating decision also denied service connection for a lung disorder and the May 2009 statement of the case listed entitlement to service connection for a lumbar spine disorder, entitlement to service connection for a cervical spine disorder, and entitlement to service connection for a lung disorder the Veteran only appealed the issues of entitlement to service connection for a lumbar spine disorder and cervical spine disorder in his June 2009 VA Form 9 Appeal to the Board of Appeals.

In June 2015, the Veteran requested a Board hearing at the RO.  In December 2015, the Veteran received notification that a travel board hearing was scheduled for January 26, 2016.  However, he was unable to attend the hearing due to illness and requested the hearing be rescheduled.  In April 2016, the Veteran received notification that his hearing had been rescheduled to May 24, 2016, but he did not appear at the scheduled hearing and neither he, nor his representative, has advanced good cause for his absence.  As such, the Veteran's hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704  (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A September 1992 rating decision denied the Veteran's claim of entitlement to service connection for a lumbar spine disorder; the Veteran did not file a notice of disagreement or submit new and material evidence within a year of the rating decision, and evidence obtained since the September 1992 rating decision does not raise a reasonable possibility of substantiating the claim for service connection for a lumbar spine disorder.

2.  A cervical spine disorder was not shown in service, cervical spine arthritis was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current cervical spine disorder is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The September 1992 rating decision which denied entitlement to service connection for a lumbar spine disability is final; new and material evidence has not been submitted, and the Veteran's claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1992).

2.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he did not appear for his scheduled hearing.

No VA examination was requested in relation to the issue of service connection for a cervical spine disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating the service connection claim for a cervical spine condition.  See 38 U.S.C. § 5103A(a).  The weight of evidence is against a finding that a chronic cervical spine disorder had its onset during active service or within one year of separation from active service or competent evidence even suggesting that a cervical spine disorder may be associated with service.  As such, elements (2) and (3) are absent.  Therefore, as discussed in detail below, VA has no duty to provide a VA examination or obtain an opinion in this case.

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claims.  Essentially, beyond the Veteran's statements, no evidence is of record to suggest that his current cervical spine disorder either began during or was otherwise caused by his active service.  These statements alone are insufficient to trigger VA's duty to provide an examination, as they are undermined by his statements at the time of separation. 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Reopening Claim

The Veteran previously filed numerous claims seeking service connection for a lumbar spine disability, which were denied in June 1976, November 1985, May 1986, July 1987, July 1989, and March 1990.  A September 1992 rating decision also denied service connection, and the Veteran neither appealed the rating decision, nor submitted any new and material evidence pertaining to a lumbar spine disorder within a year of that rating decision, meaning that the rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

At the time of the September 1992 rating decision, the evidence of record included service treatment records, VA treatment records, and private treatment records.

In a statement received in December 2007, the Veteran sought to have his previously denied claim for a lumbar spine disorder reopened. 

The medical evidence dated after September 1992 consists of additional VA and private treatment records and SSA records.  However, the new medical records do not document any sort of nexus between the Veteran's current lumbar spine disorder and his active service; and records simply showing treatment for a lumbar spine disorder do not constitute new evidence, and are therefore insufficient to reopen a claim.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).

As described above, additional evidence has been submitted since the Veteran's claim was previously denied; however, this evidence is either not new in that it was already known at the time of the previous denial that the Veteran had a back disability, and the evidence is not material in that it does not suggest a nexus between the Veteran's currently diagnosed lumbar spine disorder and his active service.

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless and as described the evidence that has been added since December 2008 clearly does not reach that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Essentially, even if the Board reopened the claim, no duty to assist would be triggered.

Accordingly, the claim to reopen the previously denied claim of service connection for a lumbar spine disorder is denied.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran filed his service connection claim in August 2008, which was denied by August 2008 and October 2008 rating decisions.  He asserts that he injured his neck during a parachute jump in 1964.

The Veteran's STRs do not show any complaints, symptoms, treatment, diagnosis, or surgery for a cervical spine disorder.  At his May 1965 separation examination, his spine and upper extremities were found to be normal.  Furthermore, he reported having a right thumb fusion, a sprained ankle, and hearing loss at the time of separation, but did not report any cervical spine symptoms.

Approximately one decade after separation from service, at a June 1975 examination, the Veteran was found to have no cervical spine tenderness.  In March 1987, he reported injuring his neck and shoulder in a 1981 on-the-job injury and reinjured his neck in a February 1984 motor vehicle accident.  In October 1992, he reported that he sustained whiplash in a 1982 motor vehicle accident.  In December 1992, he reported that his cervical spine pain stared in August 1991.  Finally, on a medical history form, he reported that his cervical spine symptoms began in 1992.

The record contains no evidence of a cervical spine disorder in service or after his separation from service until decades later, and following multiple intercurrent injuries.  There is also no competent medical opinion of record which even suggests that the Veteran's currently diagnosed cervical spine disorder even might be related to his service.  Furthermore, medical records show that he did not start having cervical spine symptoms until a 1981 on-the-job injury followed by at least one motor vehicle accident.

Consideration has been given to the Veteran's allegation that his cervical spine disorder is due to his active service.  He is clearly competent to report symptoms of neck pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe cervical spine symptoms, he lacks the medical training or qualification either to diagnose a cervical spine disorder or to relate it to any in-service injury.  Id. 

The Board notes that no cervical spine problems were noted at enlistment, during his active service, or at separation, and a chronic cervical spine disability was not diagnosed within one year of separation from service.  

To the extent that the Veteran contends that he has experienced cervical spine problems since a parachute jump in 1964, such a contention is simply not supported in the record.  As noted, no cervical spine impairment was reported at separation, despite several other orthopedic impairments being listed.  Likewise, on physical examination even a decade removed from service, no cervical spine tenderness was shown.  This contemporaneous evidence of record undermines any current assertion of continuous cervical spine problems to the extent, that the Board finds that continuous cervical spine symptomatology since service has not been established.  
 
The record contains no evidence of treatment for a chronic cervical spine symptom in service, the medical evidence does not document any cervical spine treatment for the year following his separation from service, and as such, the Veteran is not entitled to presumptive service connection for a cervical spine disorder.  The record does not show that the Veteran's cervical spine symptoms resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Accordingly, the criteria for service connection have not been met for a cervical spine disorder.  That is, the evidence does not show that a chronic cervical spine disorder was diagnosed in service or within a year of service and the weight of the evidence is against a finding that a cervical spine disorder has existed continuously since service.  Therefore, the claim is denied. 


ORDER

New and material evidence has not been presented, and the Veteran's claim for service connection for a lumbar spine disorder is not reopened.

Service connection for a cervical spine disorder is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


